Title: To George Washington from Edward Newenham, 20 November 1794
From: Newenham, Edward
To: Washington, George


        
          Carlow [Ireland] 20th Novr 1794
        
        I send this to Newry, as I see a Ship is to sail from that Port in a few days for New Yorke—a Proclamation is just Issued by this Government for all Vessels coming from Maryland, to perform Quarantine as a dangerous Fever had Spread through that State—God Send it a Speedy Stop.
        Lady Newenham joins me in Sincere respects to Mrs Washington & you. I remain Dear Sir with due Respect & perfect Esteem your most obliged & most faithfull Humble Servt
        
          Edward Newenham
        
      